DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 5/6/2022, with respect to claim 30 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of claim 30 has been withdrawn, as the claim has been cancelled.
Applicant’s arguments, see “Remarks”, filed 5/6/2022, with respect to claim 30 have been fully considered and are persuasive.  The 35 USC 102(a)(2) rejection of claim 30 has been withdrawn, as the claim has been cancelled.
Allowable Subject Matter
Claims 1-5, 7-9, 12, 14, 16, 19, 21-24, 26-27 and 29 allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, though US Patent Application Publication Numbers 20130066134, 20130066134 and 20120241638 teaches some of the limitations of the independent claim, this reference fails to teach a respective actuation apparatus for moving each patient support apparatus between a waiting state in which it is located in the respective waiting room and a treatment state in which it is located in a respective one of said treatment locations in said treatment room. This reference makes very clear that the patient support apparatus does not move as is required by independent claim 1. Claims 2 -5, 7-9, 12, 14, 16, 19, 21-24, 26-27 and 29 are allowed by virtue of their dependency on the allowed base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881